Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: RCE filed Oct. 29, 2020.  
Claims 1-20 are pending in the case. Claims 1, 10 and 17 are independent claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10-13, 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Naderi (hereinafter Naderi) U.S. Patent Publication Num. 2012/0042279 in view of Hong et al. (hereinafter Hong) U.S. Patent Publication Num. 2011/0265002.
In regard to independent claim 1, Naderi teaches a method comprising: 
providing, for display on a touchscreen (see e.g. para [32] – “Each user system 112 also typically includes one or more user interface devices, such as a keyboard, a mouse, trackball, touch pad, touch screen”), 
a graphical user interface comprising a view area for displaying a collection of digital content items (see e.g. Fig. 8 and para [63][64]); 
detecting a first user interaction with a scroll element within the graphical user interface; scrolling, in response to the first user interaction, the collection of digital content items in a vertical direction through the view area at a first scroll rate based on a first scrolling ratio corresponding to the scroll element, wherein the first scrolling ratio reflects a first scaling applied to a measurement associated with the first user interaction to determine the first scroll rate (see e.g. Fig. 3, 8 and para [63][64]); 
detecting a second user interaction; and scrolling, in response to the second user interaction, the collection of digital content items in a vertical direction through the view area at a second scroll rate based on a second scrolling ratio corresponding to the view area (see e.g. Fig. 8 and para [63][64] – user can interact with a different scroll bar).
Naderi does not expressly show that a second user interaction is within the view area of the graphical user interface, wherein the view area is different than the scroll element within the graphical user interface and the second scroll ratio being different than the first scrolling ratio, wherein the second scrolling ratio reflects a second scaling applied to a measurement associated with the second user interaction to determine the second When the transparent scrollbar 404 is not highlighted, detection of movement of the touch event causes the content of the scrollable area, e.g. the scrollable list 402 of items, to be scrolled at a first rate” “The second rate of scrolling, which occurs when the transparent scrollbar 404 is highlighted, is greater than the first rate of scrolling when the transparent scrollbar 404 is not highlighted. Thus, the rate of scrolling is increased when the transparent scrollbar 404 is highlighted compared to when the transparent scrollbar 404 is not highlighted” – the movement of the touch event corresponds to the recited “second user interaction” within the view area.)  Both Hong and Naderi are directed to scrolling navigation methods.  Accordingly, it would have been obvious to the skilled artisan at the time of the invention having Hong and Naderi in front of them to modify the system of Naderi to include the above feature.  The motivation to combine Hong and Naderi comes from Naderi.  Naderi discloses the motivation to allow user to scroll within the view area (see para [60]-[66]).
In regard to dependent claim 2, the modified Naderi teaches determining the first scroll rate based on amplifying the first user interaction, wherein amplifying the first user interaction is based on the first scrolling ratio being a number greater than one (see Hong para [63][66]).  
In regard to dependent claim 3, the modified Naderi teaches the second scrolling ratio is equal to one (see Hong para [63] [66]– “Typically, the scrollable area ”).  
In regard to dependent claim 4, the modified Naderi teaches 4. The method of claim 1, further comprising: identifying an amount of digital content items within the collection of digital content items; and determining the first scrolling ratio based on the amount of digital content items within the collection of digital content items (see Hong para [66]).  
In regard to dependent claim 5, the modified Naderi teaches the first scrolling ratio is proportional to the amount of digital content items within the collection of digital content items (see Hong para [63][66]).  
In regard to dependent claim 9, the modified Naderi teaches the first user interaction is a horizontal user interaction and the scroll element is a horizontal linear scroll element; and the second user interaction is a vertical user interaction within the view area of the graphical user interface (see e.g. Naderi para [43][47] – “the scrollbar, scroll indicator, and page index may be oriented in a different direction (e.g. horizontally, diagonally, in reverse, or some other way” Also see Hong para [37] – the examiner notes that it is merely a design choice to include both horizontal and vertical scroll element. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there are a “finite number” of solutions. Exemplary rationales that may support a conclusion of obviousness include: “Obvious to try” – choosing from a finite number of ).  
Claim 10 is rejected for the similar reasons discussed above with respect to claim 1. 
Claim 11 is rejected for the similar reasons discussed above with respect to claim 2. 
Claim 12 is rejected for the similar reasons discussed above with respect to claim 3. 
Claim 13 is rejected for the similar reasons discussed above with respect to claim 4. 
Claim 17 is rejected for the similar reasons discussed above with respect to claim 1. 
Claim 18 is rejected for the similar reasons discussed above with respect to claim 2. 
Claim 19 is rejected for the similar reasons discussed above with respect to claim 4. 

Claims 6, 7, 8, 14-16 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Naderi in view of Hong, Hara and further in view of McCommons et al. (hereinafter McCommons) U.S. Patent Publication Num. 2010/0095239.
In regard to dependent claim 6, Naderi does not expressly show detecting a change in the amount of content items within the collection of digital content items; and modifying the first scrolling ratio based on the change in the amount of content items within the collection of digital content items.  However, McCommons teaches similar feature (see e.g. para [8] [31] [39] – “Accordingly, as the content grows longer and the preview becomes narrower, the window become narrower as well” “automatically modify the preview in the second display area as the content in the first display area is modified”).  Both McCommons and Naderi are directed to scrolling navigation 
In regard to dependent claim 7, the modified Naderi teaches detecting the change in the amount of content items comprises determining the amount of content items has decreased due to a deletion of one or more content items; and modifying the first scrolling ratio comprises decreasing the first scrolling ratio based on determining the amount of content items has decreased (see McCommons para [31][39] and discussion above with respect to claim 6 – “Some such embodiments automatically modify the preview in the second display area as the content in the first display area is modified, deleted, or augmented.”).  
In regard to dependent claim 8, the modified Naderi teaches detecting the change in the amount of content items comprises determining the amount of content items has increased due to an addition of one or more content items; and modifying the first scrolling ratio comprises increasing the first scrolling ratio based on determining the amount of content items has increased (see McCommons para [31][39] and discussion above with respect to claim 6 – “Some such embodiments automatically modify the preview in the second display area as the content in the first display area is modified, deleted, or augmented.”).  
Claim 14 is rejected for the similar reasons discussed above with respect to claim 6. 
Claim 15 is rejected for the similar reasons discussed above with respect to claim 7. 
Claim 16 is rejected for the similar reasons discussed above with respect to claim 8. 
Claim 20 is rejected for the similar reasons discussed above with respect to claim 6. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179